Citation Nr: 1024680	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability, 
to include chronic changes consistent with an old medial 
collateral ligament (MCL) injury.

3.  Entitlement to service connection for residuals of a right 
ankle sprain.

4.  Entitlement to service connection for a low back disability, 
to include diffuse disc bulging at L4/5 and L5/S1 with facet 
arthritis.

5.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 
2007.

These matters are before the Board of Veterans' Appeals (Board) 
from a January 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which 
denied service connection for left knee pain, a right knee 
condition, right ankle pain, low back pain, and a right shoulder 
condition.  

The issues on the title page have been recharacterized to better 
reflect the evidence. 

In January 2010, the Veteran and his wife testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the claim 
folder, and reflects that the Board would keep the record open 
for a period of 60 days for the submission of additional 
evidence.  See Hearing Transcript at 10.  The Veteran submitted 
medical records, along with a waiver of initial RO consideration, 
within that time period, and the Board will therefore consider 
this evidence in connection with the instant appeal.  See 
38 C.F.R. § 20.1304(c) (2009).

The issues of entitlement to service connection for a left knee 
disability, residuals of a right ankle strain, a low back 
disability, and a right shoulder condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The preponderance of the evidence reflects that there is no 
current right knee disability. 


CONCLUSION OF LAW

The criteria for service connection of a right knee disability 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims 
such as this one pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran applied for service connection in October 2007, prior 
to separation from service, pursuant to the Benefits Delivery at 
Discharge (BDD) Program.  Attached to the claim form is a 
document notifying the Veteran of the evidence needed to 
substantiate a claim for service connection.  This document also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Veteran signed a form 
dated October 2007 indicating that he was notified about the 
evidence or information VA needed to substantiate his claim and 
that VA explained the kinds of evidence information and evidence 
it would obtain and the kinds of information and evidence he 
would need to provide to VA.

To the extent that the above notice did not satisfy the VCAA's 
notification requirements, the Board must determine if the error 
has prejudiced the Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand 
required only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) 
(Court must take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative).  Any such error was not prejudicial in 
this case because the Veteran has demonstrated actual knowledge 
of the pertinent criteria.  See November 2008 NOD (acknowledging 
that "[t]here may be insufficient proof in my medical 
records"); January 2010 Hearing Transcript (acknowledging that 
he did not seek medical attention for some of his claimed 
disabilities during service).  In addition, the Veteran was 
informed during the hearing that it was his responsibility to 
submit additional private medical evidence in support of his 
claims (which he subsequently did), and there is no indication 
that there are records in the custody of a Federal department or 
agency that have not been obtained.  See January 2010 Hearing 
Transcript, p. 9 (Veteran informed that record would be held open 
for him to submit additional private medical records in support 
of his claim).  See also 38 C.F.R. § 3.103(c)(2) (2009) 
(requiring VA employee conducting hearing to suggest submission 
of evidence claimant may have overlooked and which would be of 
advantage to his position). 

In addition, the Veteran has substantiated his status as a 
veteran, and was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of a service connection claim in the notice attached to 
his October 2007 claim form.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment records 
(STRs) and the Veteran did not identify any VA or private 
treatment records other than the private treatment records he 
submitted.  Thus, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran has not contended 
otherwise.

In addition, the Veteran was afforded a November 2007 VA-
authorized examination by QTC as to each of his claimed 
disabilities, including the right knee.  This examination was 
adequate with regard to the right knee because, as explained 
below, it contained competent right knee examination findings 
allowing the Board to address whether the Veteran has a current 
right knee disability. 

For the reasons set forth above, the Board finds that any non-
compliance with the VCAA's notification and assistance 
requirements has not prejudiced the Veteran.  The claim for 
service connection for a right knee disability is thus ready to 
be considered on the merits.

II.  Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for a right knee condition.  
A necessary element for establishing such a claim is the 
existence of a current disability.  See Degmetich v. Brown, 104 
F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, the 
Veteran filed a claim for service connection for multiple 
disabilities in October 2007.  In the section of the claim form 
asking what disabilities he was claiming, the Veteran indicated 
chronic left knee pain and chronic right ankle pain, but did not 
refer to his right knee.  Similarly, the November 2007 QTC 
examination report lists left knee and right ankle conditions as 
chief complaints.  However, the body of the examination report 
indicates that the Veteran "has had problems with his knee since 
2003," without specifying which knee.  The RO thus adjudicated, 
and denied, a claim for service connection for right knee 
condition.

During the hearing, the Veteran indicated that his knees get very 
stiff and his right knee locks up, and that the pain began during 
service as the result of walking up and down the flight line, 
climbing up and down ladders, and boarding aircraft, resulting in 
stiffness and the right knee locking, possibly as the result of 
twisting the knees.  See Hearing Transcript, p. 4.  He maintained 
that the knees continued to bother him to this day.  Id.  During 
the hearing, the Veteran acknowledged that he never sought 
treatment for knee pain during service, and explained in his 
November 2008 NOD that he did not do so because he was not 
allowed to leave the flight line to seek medical treatment 
"unless the condition was dire."  

The Veteran is competent to testify as to symptoms such as 
stiffness and locking of the right knee in service, as well as 
continuity of right knee symptomatology and current right knee 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  On the question of whether the Veteran's 
testimony on this subject suffices to meet the "current 
disability" requirement, the Federal Circuit has held that, in 
order to meet this requirement, the Veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in service.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (2001).  To the extent that the 
Veteran is competent to testify as to the existence of a current 
right knee disability, this testimony must be weighed against the 
other evidence of record.  Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.

The only other evidence on this question is in the November 2007 
QTC examination report.   As noted, the examiner indicated 
complaints only as to the left and not the right knee, although 
he subsequently referred ambiguously to "the knee."  On 
examination, the Veteran's gait was normal.  Examination of both 
knees revealed no heat, redness, swelling, effusion, drainage, 
locking pain, or crepitus.  Range of motion was normal and was 
not limited by repetitive use, pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner could not determine 
any additional limitation in range of motion caused by flare-ups.  
Medial and lateral collateral ligaments were stable to varus and 
valgus stress.  Drawer and McMurray tests were negative.

Given his premise of a lack of right knee complaint, the November 
2007 VA examiner did not render a diagnosis as to the right knee.  
However, the completely normal right knee examination findings 
constitute competent evidence of the absence of a current right 
knee disability.  The Board must therefore weigh the Veteran's 
testimony of current right knee pain, stiffness, and locking 
against the normal right knee findings in the November 2007 VA 
examination report.  The Board will also consider that the STRs 
show that the Veteran repeatedly complained of and was treated 
for back pain, shoulder pain, neck pain, and right ankle pain, 
but the STRs are negative for any complaints or findings of a 
right or left knee disability.  The Board has also considered the 
Veteran's statements in his substantive appeal and his Board 
hearing testimony indicating that he was rushed in and out of the 
November 2007 examination, and that the examiner's findings as to 
full range of motion were erroneous.

The Board finds that the detailed right knee examination findings 
of a trained physician showing a lack of a current right knee 
disability outweigh the more general assertions of the Veteran 
that he has had right knee pain, stiffness and locking 
continuously since service, particularly in  light of the absence 
of right knee complaints in the STRs and on the November 2007 
examination along with complaints about other symptoms.  While 
the Veteran may be competent to diagnose a right knee disability, 
see Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer"), he did not indicate a specific 
diagnosis, as opposed to symptoms of pain, stiffness, and 
locking.  Even assuming that this testimony would be a valid 
diagnosis of a current right knee disability, such a lay 
diagnosis would be outweighed by the detailed November 2007 right 
knee examination findings to the contrary.  Moreover, the 
Veteran's general perception of a rushed examination is 
insufficient to negate or significantly undercut these specific 
normal examination findings.

As the preponderance of the evidence thus indicates that the 
Veteran does not have a current right knee disability, the 
Veteran has failed to establish an essential element of his 
service connection claim.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for a right knee disability must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
 

ORDER

Service connection for a right knee disability is denied.


REMAND

The Veteran seeks service connection for a left knee disability, 
residuals of a right ankle sprain, a low back disability, and a 
right shoulder condition.

The STRs show treatment for right ankle, neck, back, and right 
shoulder symptoms, as well as a diagnosis of right ankle sprain.  
The Veteran has testified to in-service left  knee symptoms and 
continuity of left  knee symptomatology.  The November 2007 QTC 
examination report contains diagnoses of right ankle arthralgia, 
left knee arthralgia, right shoulder arthralgia, and a lack of 
pathology to render a diagnosis as to a low back condition.  The 
examiner also indicated that the arthralgia diagnoses were not 
acceptable diagnoses to indicate a disability for VA purposes.

A January 2010 letter from Dr. J.S.C., D.O., states that the 
Veteran complained of left knee pain, right ankle pain and 
recurrent ankle sprains, left shoulder pain, and low back pain.  
The doctor wrote "[h]e reports not having these problems prior 
to military service, I don't find anything to the contrary."  A 
January 2010 left knee MRI showed chronic changes consistent with 
an old MCL injury.  

A July 2007 health record indicates that the Veteran reported 
pulling a muscle in his upper back while playing football in May 
2000; that he had seen a chiropractor, had no permanent damage, 
and was "good to go"; and that he had a release letter from his 
chiropractor.  

The Veteran has raised an issue about the adequacy and 
thoroughness of the QTC examination.  See November 2008 NOD and 
March 2009 substantive appeal (conveying dissatisfaction with and 
challenging the adequacy of the QTC examination).  First, the 
Veteran complains that the diagnoses with respect to his left 
knee, right ankle, right shoulder, left knee and back are 
incorrect.  Second, he contends that, contrary to the examination 
report, (1) his left knee range of motion is not full; (2) his 
right ankle is very weak, (3) his low back pain is constant and 
restricts daily activities, and (4) his right shoulder pain 
restricts his daily activities and sleeping habits.  Finally, he 
claims that the examiner "kind of rushed me in, rushed me out . 
. . just to get me done."  Hearing Transcript at 8.  He implies 
that an MRI of these affected areas would result in a diagnosis.  
Id. at 9.  

A March 2010 private MRI shows diffuse disc bulging at L4/5 and 
L5/S1, both leading to mild-to-moderate facet arthritis.  The 
physician opined that "[t]his could explain [the Veteran's] 
chronic lower back pain."  He explained that facet arthritis is 
usually associated with carrying heavy loads along the axial 
spine, and opined that the Veteran's facet arthritis "could be 
explained by the type of work [the Veteran] previously performed 
in the U.S. military."

In view of the Veteran's articulated complaints about the 
adequacy of the November 2007 examination, the January 2010 
private MRI diagnosis of left knee chronic changes with ambiguous 
nexus opinion, and the March 2010 private MRI diagnosis of low 
back disability with a speculative nexus opinion, the Veteran 
should be afforded another VA examination conducted by a 
clinician other than the clinician who performed the November 
2007 QTC examination in order to determine the etiology of any 
current left  knee, lumbar spine, right shoulder, and right ankle 
disabilities.

Accordingly, the claims for service connection for left knee 
disability, right ankle sprain residuals, low back disability, 
and right shoulder disability, are REMANDED for the following 
action:

1. Schedule a VA orthopedic examination by an 
examiner other than the clinician (R.F.L.) 
who performed the November 2007 examination.  
All indicated tests and studies, including an 
MRI of the right ankle, lumbar spine and 
right shoulder, should be performed.  The 
claim folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction with 
the requested study.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least 50 
percent or greater) that any current left 
knee, right ankle, low back, or right 
shoulder disability is related to service.

In addition to noting all other relevant 
evidence of record, the examiner should 
specifically consider STRs dated April 2003, 
February 2005, June 2005, and July 2007;  
private treatment record and MRI dated March 
2010; and the Veteran's January 2010 
testimony.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, and 
injuries, and that his reports must be taken 
into account in formulating the requested 
opinions 

A rationale for all opinions must be 
provided.  

2.  Review the claim file to ensure that the 
foregoing development has been completed and 
arrange for any additional development 
indicated.  Then, readjudicate the claims 
remaining on appeal.  If any of the benefits 
sought remain denied, issue a supplemental 
statement of the case (SSOC) and provide the 
Veteran and his representative an appropriate 
period of time to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


